Citation Nr: 0423142	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  94-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
anterior cruciate ligament reconstruction, partial medial 
meniscectomy, old patella fracture, right knee.

2.  Whether the claims of entitlement to an extraschedular 
evaluation or a total rating for compensation purposes based 
on individual unemployability should be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1980 to February 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied a higher than 10 percent evaluation for the 
veteran's right knee disability by rating decision dated in 
June 1991.  He disagreed and the rating was subsequently 
increased to 30 percent by rating decision dated in September 
1992 and made effective for the entire time on appeal (with 
the exception of a period of a temporary total rating).  
Further, in September 1992, the RO notified the veteran that 
it had denied a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  The 
veteran has also perfected an appeal of this decision.

By a decision dated in May 2003, the Board denied the claim 
for a rating in excess of 30 percent for anterior cruciate 
ligament reconstruction, partial medial meniscectomy, old 
patella fracture, right knee.  However, the Board held that 
the veteran was entitled to a separate 10 percent rating for 
arthritis of the right knee.  The Board remanded the claims 
of entitlement to an extraschedular evaluation or a total 
rating for compensation purposes based on individual 
unemployability for readjudication.  The Board also noted 
that the veteran had filed a timely notice of disagreement to 
the December 1992 rating decision denying an earlier 
effective date for an increased rating for a right knee 
disability but that the RO has not yet issued a statement of 
the case (SOC) with respect to that claim.  The Board 
directed the RO to issue a SOC as to this issue.

The case is now before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (Court) on February 25, 2004, which, in pertinent 
part, vacated the May 2003 Board decision as to the issue of 
a rating in excess of 30 percent for anterior cruciate 
ligament reconstruction, partial medial meniscectomy, old 
patella fracture, right knee.  A joint motion to vacate in 
part and remand specifically noted the parties did not seek 
to disturb those parts of the Board's decision that granted a 
separate 10 percent rating for right knee arthritis and 
remanded the issue of entitlement to an extraschedular 
evaluation or total rating based on individual 
unemployability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In its February 2004 order the Court granted a joint motion 
to vacate the May 2003 Board decision as to this issue and 
remand the case for additional development.  The joint motion 
to vacate in part and remand noted, in essence, that the 
Board had not provided sufficient reasons and bases to 
support its conclusion that the appellant had been adequately 
notified of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.).  Although the 
appellant was provided correspondence in February 2001 
addressing the VCAA as to his claim, it was noted documents 
cited by the Board did not adequately notify him of the 
specific information needed to substantiate his claim for an 
increased rating and did not sufficiently indicate what 
evidence VA would seek to obtain and what evidence the 
appellant should obtain.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate this claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claim.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the record with 
consideration of all applicable law and 
regulations.  If any benefit sought 
remains denied, the appellant and his 
attorney should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


